Citation Nr: 0416841	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for residuals of 
an injury to the left eye based on VA hospitalization from 
January 1983 to February 1983.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  

This case was remanded in August 1997 and February 1998 for 
further development.  The case has been returned to the 
Board.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran sustained an injury to the left eye in early 
1983.  He was found to have an intraocular foreign body.  He 
had noted a steady decrease in vision since the incident.  
Surgery was conducted at a VA facility in early 1983.

3.  No additional disability is shown to have been related to 
the VA treatment rendered in early 1983.

4.  On VA examination of July 2003, the examiner reported 
that while the left eye sustained severe injury and 
subsequent scarring as a result of the injury, this was not 
in anyway related to the surgical procedure, which was a 
heroic attempt to remove the penetrating injury and retained 
foreign body, which injured the macula and essentially 
destroyed the sight with resultant scarring at the time of 
the injury and subsequent scarring, which is part of the 
healing process.  




CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 
38 U.S.C.A. § 1151, for residuals of an injury to the left 
eye based on VA hospitalization from January 1983 to February 
1983 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991-2002), 38 C.F.R. §§ 3.102, 3.358, 3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a claim was received September 1993 for 
compensation under 38 U.S.C.A. § 1151.  Thereafter, in a 
rating decision dated in August 1995, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 was 
denied.  

The AOJ, in correspondence dated April 2003, provided notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, while 
not specifically told to submit all evidence he might have, 
it appears he has done so.  Therefore, there is no suggestion 
or evidence that any additional notice would provide any 
additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

B.  Factual Background

The veteran contends in his initial claim in September 1993 
that a piece of metal was removed from his left eye at a VA 
hospital in about 1987.  (He apparently meant the surgery in 
1983 as there is no evidence of VA surgery in 1987, and the 
claim has otherwise been considered to have stemmed from the 
1983 surgery.)  He claims that his left lens was taken out 
and not replaced, resulting in his seeing two or three 
objects out of that left eye.  He also reported migraine 
headaches.  He asserted that a VA physician gave him a left 
eye patch and he hasn't had headaches since.  He also 
reported that a VA physician said that he was legally blind 
in the left eye.  

A hospital report of January 1983 reported that the veteran 
had been chiseling a wheel bearing 8 days prior to admission 
when he felt something strike his left eye.  A local 
ophthalmologist had seen him the following day and diagnosed 
an intraocular foreign body.  His vision had steadily 
decreased since the accident.  On physical examination the 
veteran disclosed visual acuity of 20/20 in the right eye and 
counting fingers at 6 feet in the left eye.  There was 1 to 
2+ injection of the left conjunctiva.  The slit lamp 
examination disclosed a small corneal defect just temporal to 
the center, which was a self-sealing perforation.  The left 
anterior chamber had 1/2+ cells and flare.  The pupil was 
slightly irregular and the lens was white.  There was no view 
of the left fundus.  An ultrasound examination disclosed a 
metallic reflective lesion located in the posterior pole in 
the macular region.  

The veteran subsequently underwent a vitrectomy, lentectomy, 
intraocular foreign body removal and scleral buckling of the 
left eye.  The operation was uncomplicated and the 
postoperative course was unremarkable.  At the time of 
hospital discharge, the veteran's vision was 20/400 in the 
left eye.  The applanation tension was 10.  There was 1+ lid 
edema, the anterior segment was healing nicely with trace 
cells and flare, and the fundus examination revealed a well-
attached retina and moderately high encircling buckle.  There 
were some whitish lesions with resorption of blood in the 
fovea.

VA outpatient treatment records show that the veteran's 
visual acuity was 20/200 in the left eye on February 22, 
1983.  In May 1983, examination of his left eye disclosed 
visual acuity of 20/60 and it was noted that there had been 
an excellent result, considering the injury.  The left eye 
cornea was clear except for a small scar just off axis.  In 
September 1983, the veteran complained of being hit in the 
left eye recently and his vision seemed to decrease since 
that time, but better now.  His visual acuity was 20/80 in 
the left eye.  

VA outpatient medical records show that the veteran was seen 
in August 1993 with a complaint of diplopia of four images.  
He also said he had developed headaches during the day in the 
last week.  The assessment was left exotropia secondary to 
poor left eye vision; poor vision secondary to macular trauma 
from foreign body with surgical removal; and status post 
aphakia and left eye vitrectomy.  The plan included a trial 
of an eye patch (described in this note as an occluder of the 
left eye to avoid headaches).  A September 1993 record showed 
that the veteran's occluder eliminated his headaches.  A 
later September 1983 record showed that the veteran had 
increased headaches.  His visual acuity of the left eye was 
counting fingers at 2 feet.  The veteran's status post left 
eye intraocular foreign body removal was stable.  The 
recommendation was for the veteran to obtain safety glasses 
with frosted lens on the left eye to protect the right eye 
and eliminate diplopia.  

On private examination of April 1994 the veteran reported 
that he had double vision with headaches.  He reported that 
his right eye was getting weaker in vision.  The veteran also 
had a history of substance abuse over the past 25 years.  The 
veteran's visual acuity, without correction, was 20/40 in the 
right eye and hand movement in the left eye.  Intraocular 
pressure, by applanation, was 10 in the right eye and 12 in 
the left eye.  Pupils were 3 mm in the right eye and 7 mm in 
the left eye.  The right eye pupil was +2 reactive and the 
left eye pupil was unreactive and D-shaped.  The left eye was 
aphakic, with a partial sector iridectomy at the three 
o'clock position.  The left eye had a heavy pigment clumping 
and scar at the macula and foveal area.   Visual acuity 
improved to count fingers at 2 feet.  The impressions were 
severe macular scarring, left eye, aphakia, left eye, 
surgical anisocoria and refractive error.  The examination 
disclosed that the veteran had monocular vision and was only 
able to use his right eye for functional vision.  

During hospitalization at a VA medical center from June 1994 
to July 1994, the diagnoses included status post left eye 
injury with visual impairment and diplopia.  The physical 
examination disclosed that the veteran wore a patch over his 
left eye.  His visual acuity was 20/200.  

At a VA outpatient facility in September 1995, the veteran 
reported that he had been poked in the left eye with a finger 
two days earlier.  He had no effective vision in the left 
eye.  The diagnosis was status post aphakia.  

A January 1996 VA record indicated that the veteran 
complained right eye discomfort and he had not been wearing 
his left eye patch.  The objective findings showed that the 
eye appeared within normal limits with PERRLA, disc sharp, 
fundus benign and no cataract.  He was tender to palpation 
and percussion of the right frontal, maxillary and paranasal 
areas, with no chills.  There was slight pops in the right 
ear.  The diagnosis was eustachian tube blockage, sinus 
congestion.  

On VA examination of July 2003, the veteran's visual acuity 
without correction was 20/60+1 in the right eye and he could 
count fingers at 6 inches in the left eye.  Visual acuity 
with best correction was 20/25 in the right eye and he could 
count fingers to 6 inches in the left eye.  The best 
correctable reading vision was right eye could read J1 and 
left eye had no reading ability at all.  Visual fields showed 
severe limitation of all fields of gaze of the left eye, the 
right eye was normal.  Motility showed a left exotropia of 65 
diopters, characteristic of disuse.  Right eye pupils were 
1.5 mm round and left eye pupils were 5 mm oval, fixed, and 
eccentric drawn to the temporal side.  Slit-lamp examination 
showed that the left eye had a central penetrating corneal 
scar, which was healed.  The remainder of the slit-lamp 
examination was within normal limits.  Intraocular pressure 
both eyes were 6mmHg by applanation at 10:40 a.m.  Dilated 
examination revealed a clear right eye with the left eye 
being aphakic, which was created surgically.  Vitreous was 
clear.  CD ration showed the right eye at 0.3 and the left 
eye at 0.1.  The left eye was seen with a +9 diopter lens 
since it was aphakic.  Macula on the right eye had a sharp 
reflex, while the left eye had a heavily pigmented macular 
scar, which was consistent with macular hemorrhage created by 
the penetration of the foreign body, which then lodged in the 
macular area.  Peripheral retina was on the buckle 360 
degrees and flat.  

The diagnoses were macular scar, left eye responsible for 
deceased vision; surgical aphakic left eye; visual acuity 
loss with left eye near total loss and right eye being 
normal; left eye visual field loss secondary to injury; 
diplopia as reported by the veteran but unable to confirm 
clinically; left eye monocular exotropia; and left eye 
corneal scar.  The examiner commented that the eye suffered a 
severe injury and the subsequent scarring, which is a result 
of the injury, was the cause for the loss of function and 
subsequent outward deviation of the eye.  The examiner stated 
that this was not in anyway related to the surgical 
procedure, which was a heroic attempt to remove the 
penetrating injury and retained foreign body, which injured 
the macula and essentially destroyed the sight with resultant 
scarring at the time of the injury and subsequent scarring, 
which is part of the healing process.  No fault to the 
surgeon, no fault to the operation.

C.  Analysis 

Pursuant to the applicable provisions of 38 U.S.C.A. § 1151 
(West 1991), where a veteran suffers injury or aggravation of 
an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of his own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a).  

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition, which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).  

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.  Consequences otherwise certain or intended 
to result from a treatment will not be considered uncertain 
or unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would in 
fact be administered.  Id.  

Earlier interpretations of 38 U.S.C.A. § 1151 and 
implementing regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event.  See, e.g., 38 C.F.R. § 
3.358(c)(3) (1991).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  Gardner v. Derwinski, 1 Vet. App. 584 
(1991); aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
aff'd Brown v. Gardner, 513 U.S. 115 (1994).  Thereafter, 
Congress amended 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude benefits in 
the absence of evidence of VA negligence or an unforeseen 
event.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996); see also VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  
The claim on appeal herein was filed before October 1997.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.  

As set out above, the veteran sustained an injury of the left 
eye in early 1983.  He initially presented to a private eye 
doctor and some days later to the VA.  At the time of 
reporting to the VA it was reported that there was a steady 
decline in his visual acuity noted.  Studies revealed an 
intraocular foreign body.  Surgery was conducted to remove 
the foreign body.  There were subsequently noted to be good 
results from the surgery considering the injury.  Prior to 
the surgery visual acuity was noted to be counting fingers at 
6 feet.

The evidence of records shows that on VA outpatient treatment 
records the veteran's visual acuity was 20/200 in the left 
eye on February 22, 1983.  In May 1983, examination of his 
left eye disclosed visual acuity of 20/60 and it was noted 
that there had been an excellent result.  In September 1983, 
his visual acuity was 20/80 in the left eye.  A September 
1983 record showed that the veteran had increased headaches.  
His visual acuity of the left eye was counting fingers at 2 
feet.  The veteran's status post left eye intraocular foreign 
body removal was stable.  

On VA examination of July 2003, the veteran's visual acuity 
without correction was 20/60+1 in the right eye and he could 
count fingers at 6 inches in the left eye.  The examiner 
stated that this was not in anyway related to the surgical 
procedure, which was a heroic attempt to remove the 
penetrating injury and retained foreign body, which injured 
the macula and essentially destroyed the sight with resultant 
scarring at the time of the injury and subsequent scarring, 
which is part of the healing process.  He concluded that 
there was no fault to the surgeon and no fault to the 
operation.  As there is no medical evidence of record that 
the veteran experienced additional permanent left eye 
disability as a result of VA surgical treatment, the evidence 
is insufficient to support a grant of benefits for additional 
visual disability pursuant to 38 U.S.C.A. § 1151.  

In reaching this decision, the Board is mindful of the 
veteran's contention regarding the blindness in his left eye, 
and its relationship to his 1983 surgery at a VA medical 
facility.  The veteran's mere assertion of his view as to 
cause-and-effect, however, does not serve to establish his 
view as fact, since he is not shown to possess any particular 
medical expertise and, thus, he is not competent to establish 
a relationship between the VA surgery and the diminished 
vision in his left eye.  As the record does not establish 
that the veteran possesses a recognized degree of medical 
training or knowledge, his own opinions as to medical 
diagnoses are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the veteran's contentions 
may not be used to establish his entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151, and based upon 
the preponderance of the medical evidence, his appeal is 
denied.  The evidence does not otherwise show additional 
injury as a result of the treatment.  It appears that the 
disablement present is due to the incident and the natural 
consequences of the appropriate treatment thereafter 
rendered.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as evidence preponderates 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
residuals of an injury to the left eye based on VA 
hospitalization from January 1983 to February 1983, is 
denied.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



